Calhoon, J.,
delivered the opinion of the court.
It cannot be doubted that the injury to the horse was caused by a loose connection of the bond wires, preventing proper ground connection, thus causing an arc along the track on the passage of the train. To show that this did not arise from an unavoidable accident, not to be foreseen or provided against, but that it was because of long-continued negligence over the whole of the road, and which was the subject of complaint to the company,.as cumulative evidence that electricity caused the hurt, it was competent to show other shocks to other animals in other parts of the line, operated by one current, and complaint made. See 15 Cyc., 478, and notes. This involves no danger of a confusion of issues. An electric current over a car line is a continuous stream, and, properly bonded and connected, is free from danger, and a matter of easy proof by the operator. In showing that electricity, negligently controlled, was the origin of the particular event, it *209was properly allowed to show other instances of similar results along the same circuit. 1 Wigmore on Evidence, secs. 441-44:3; Id., note to page 542. It is of the same nature as evidence of frequent emission of sparks by an engine to show its negligent construction, and adding to the probability that it set out the particular fire. An electrical current over the same conductor is just as much one thing as an engine is. 1 Wigmore on Evidence, sec. 452, et seq.

Affirmed.